DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112(b) of claims 5-7, 9, 15, and 18.  Accordingly the rejection has been withdrawn.
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
With respect to the rejections of claims 6, 7, 15, and 16 under 35 U.S.C. 112(a), the amendments to not appear to alleviate the lack of enablement of the claims.  The claims now recite “calculating the template pn as a sum of the swept frequency signal sn and zeros for a taper time”.  This wording does not clarify the intended limitation.  The Examiner believes that the Applicant is intending to recite a limitation which would correspond to paragraph [0086] of the specification which describes creating template p(t) by taking sweep sn and padding it with zeros until it reaches length Lp.  However the claim as currently written is not described in the specification in such a way as to allow one of ordinary skill in the art to perform the limitation.  
With respect to the rejection of claim 1 under 35 U.S.C. 103, the Applicant argues that Jeffryes in view of Sallas does not teach “the continuous signals Cn [have] slip times there-between ensuring that a frequency in the swept frequency signal is n after a record length LR has passed from the frequency signal being emitted in any other of the continuous signals Cn”.  The Applicant maintains that Tables 1 and 2cited as teaching this limitation do not in fact teach this limitation.  The Examiner disagrees.  Jeffryes states “The record length after cross-correlation is the length of the listening time” (Col 2, lines 62-63).  It furthermore shows an embodiment wherein it has “a listening time L of 5 seconds” (Col 11, line 1).  Finally, Table 1 shows a shot timing schedules with 5 second slip times.  Table 2 goes even further with slip times ranging from 5 to 7 second.  Given identical frequency profiles in the respective sweeps, a slip time of 5 second would ensure that 5 seconds had passed from the time that a frequency had been emitted to the time that it is emitted in another signal.  Since it has been established that the record length is the length of the listening time and the listening time and slip time are both 5 seconds in the embodiment described by Jeffryes, it clearly follows that the record length would also be 5 seconds and therefore the signals have slip times there-between ensuring that a frequency in the swept frequency signal is emitted in one of the signals after a record length has passed from the frequency signal being emitted in any other of the signals.
Applicant argues that the references do not render obvious the tapering function’s time length as claimed.  Applicant maintains that Sallas’s teaching of applying an amplitude taper function for a predetermined time interval does not teach the claimed tapering function having a time length substantially equal to the subset duration time.  The Examiner notes that the claim does not define the subset as anything other than a portion of the continuous signal.  It furthermore does not define the subset duration time as anything other than a duration of the subset and having a time length substantially 
Applicant argues that the applied references do not teach calculating the period of repeating the template as a sum of the slip times.  Applicant argues that the tables provided in Jeffryes does not teach “calculating a period, Lp, of repeating the template pn as a sum of the slip-times”.  Applicant defines slip-times as “a time delay between a starting time of a first set of vibratory sources and a starting time of the n set of vibratory sources”, see for example in claim 4.  In other words, if the first set of vibratory sources is started at a time zero, the nth slip time would be the starting time of the nth set of vibratory sources.  As shown in the Tables of Jeffryes the starting times of each of the various sweeps are clearly shown.  In order to ensure the accuracy of the survey schedule, these times would have to have been carefully calculated.  Each group shot of Jeffryes comprises a repetition of the template, and therefore the period of repetition of the template can clearly be shown to have been calculated in the tables. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 15, 16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “calculating the template pn as a sum of the swept frequency signal sn and zeros for a taper time”.  As this reads now, this claim does not have support in the specification or the claims as originally filed.  The Examiner believes that the Applicant is intending to recite a limitation which would correspond to paragraph [0086] of the specification which describes creating template p(t) by taking sweep sn and padding it with zeros until it reaches length Lp.  However the claim as currently written is not described in the specification in such a way as to allow one of ordinary skill in the art to perform the limitation.
Claims 7 and 16 depend from claims 6 and 15 respectively and incorporate their respective parent claims in their entirety and are therefore rejected for the same reasons as presented above. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12-14, 17-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes (7050356) in view of Sallas (8773950).
With respect to claim 1, Jeffryes teaches calculating, at a controller (Col 13, lines 23-30), continuous signals Cn that are each made as a periodic repetition of a template pn (Col 5, lines 53-55; Col 10, lines 64-65; Tables 1, 2) that includes a swept-frequency signal (Col 1, lines 34-39; Col 9, lines 34-36), the continuous signals Cn having slip-times there-between ensuring that a frequency in the swept-frequency signal is emitted in one of the continuous signals Cn after a record length LR has passed from the frequency being emitted in any other of the continuous signals Cn (Tables 1, 2); receiving a subset duration time Lsub (Col 10, line 67 – Col 11, line 1; Tables 1, 2); receiving a tapering function W (Col 1, lines 55-58); receiving a time tsweep (Tables 1, 2); computing, at the controller, a product Sn of a subset of the continuous signal Cn and n starts at the time tsweep and lasts for the duration time Lsub (Tables 1, 2); and actuating a set n of the plural sets of vibratory sources at the calendar time tsweep, wherein each vibratory source of the set n of vibratory sources is actuated based on the product Sn (Col 1, lines 55-58).  However, it does not teach the tapering function W having a time length of Lsub and time tsweep is a calendar time.  
Sallas teaches the tapering function W having a time length of Lsub (Col 9, lines 30-31); and a calendar time tsweep (Col 9, lines 2-4, 45-46; Col 10, line 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jeffryes with the taper function time length of Sallas since such a modification would have allowed time for the actuator to respond more smoothly to changes in demand when the sweep is initiated or ended.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jeffryes with the calendar time of Sallas since such a modification would have allowed it to be time referenced in a universal time frame for future comparisons or analysis.    
With respect to claim 10, Jeffryes teaches an interface (Col 13, lines 34-35) for receiving a subset duration time Lsub (Col 10, line 67 – Col 11, line 1; Tables 1, 2); receiving a tapering function W (Col 1, lines 55-58); and receiving a time tsweep (Tables 1, 2); and a processor connected to the interface (Col 13, lines 23-30)and configured to, calculate continuous signals Cn that are each made as a periodic repetition of a template pn (Col 5, lines 53-55; Col 10, lines 64-65; Tables 1, 2) that includes a swept-frequency signal (Col 1, lines 34-39; Col 9, lines 34-36), the continuous signals Cn having slip-times there-between ensuring that a frequency in the swept-frequency signal n after a record length LR has passed from the frequency being emitted in any other of the continuous signals Cn (Tables 1, 2); receiving a tapering function W (Col 1, lines 55-58); compute a product Sn of a subset of the continuous signal Cn and the tapering function W (Col 1, lines 55-58) wherein the subset of the continuous signal Cn starts at the time tsweep and lasts for the duration time Lsub (Tables 1, 2); and actuate a set n of the plural sets of vibratory sources at the calendar time tsweep, wherein each vibratory source of the set n of vibratory sources is actuated based on the product Sn (Col 1, lines 55-58).  However, it does not teach the tapering function W having a time length of Lsub and time tsweep is a calendar time.  
Sallas teaches the tapering function W having a time length of Lsub (Col 9, lines 30-31); and a calendar time tsweep (Col 9, lines 2-4, 45-46; Col 10, line 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jeffryes with the taper function time length of Sallas since such a modification would have allowed time for the actuator to respond more smoothly to changes in demand when the sweep is initiated or ended.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jeffryes with the calendar time of Sallas since such a modification would have allowed it to be time referenced in a universal time frame for future comparisons or analysis.  
With respect to claim 19, Jeffryes teaches a controller (Col 13, lines 24-41), wherein the controller includes an interface (Col 13, lines 34-35) for receiving a subset duration time Lsub (Col 10, line 67 – Col 11, line 1; Tables 1, 2); receiving a tapering function W (Col 1, lines 55-58); and receiving a time tsweep (Tables 1, 2); and a processor connected to the interface (Col 13, lines 23-30)and configured to, calculate continuous n that are each made as a periodic repetition of a template pn (Col 5, lines 53-55; Col 10, lines 64-65; Tables 1, 2) that includes a swept-frequency signal (Col 1, lines 34-39; Col 9, lines 34-36), the continuous signals Cn having slip-times there-between ensuring that a frequency in the swept-frequency signal is emitted in one of the continuous signals Cn after a record length LR has passed from the frequency being emitted in any other of the continuous signals Cn (Tables 1, 2); receiving a tapering function W (Col 1, lines 55-58); compute a product Sn of a subset of the continuous signal Cn and the tapering function W (Col 1, lines 55-58) wherein the subset of the continuous signal Cn starts at the time tsweep and lasts for the duration time Lsub (Tables 1, 2); and actuate a set n of the plural sets of vibratory sources at the calendar time tsweep, wherein each vibratory source of the set n of vibratory sources is actuated based on the product Sn (Col 1, lines 55-58).  However, it does not teach a land seismic carrier configured to move with a seismic source; and a controller located on the land seismic carrier, the tapering function W having a time length of Lsub and time tsweep is a calendar time.  
Sallas teaches a land seismic carrier configured to move with a seismic source (Col 5, lines 7-8; Fig 1: 110-113); and a controller located on the land seismic carrier (Col 5, lines 15-18), the tapering function W having a time length of Lsub (Col 9, lines 30-31); and a calendar time tsweep (Col 9, lines 2-4, 45-46; Col 10, line 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jeffryes with the land seismic carrier of Sallas since such a modification would have enabled easier positioning and repositioning of the sources.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
With respect to claims 3 and 12, Jeffryes teaches each continuous signal Cn includes a swept-frequency signal sn (Col 9, lines 34-35) lasting time length LSWn (Col 9, lines 34-35; Tables 1, 2), frequency profile fn (Col 9, lines 34-35), and tapering function Tapn (Col 1, lines 55-58).  While it does not specifically mention amplitude profile An or initial phase Φn, it is well known in the art that these are characteristics that all vibratory sweeps inherently possess.  For example, a sweep without an amplitude profile would cause the vibratory element to not move and thus would not sweep.  A sweep by definition is “A sinusoidal vibration of continuously varying frequency” (SEG wiki https://wiki.seg.org/wiki/Dictionary:Vibroseis_or_vibroseis) and therefore would necessarily have a frequency profile and an initial phase.  
With respect to claims 4 and 13, Jeffryes teaches receiving N slip-times, wherein each of the slip-times Tslipn is a time delay between a starting time of a first set of vibratory sources and a starting time of the n set of vibratory sources (Tables 1, 2).
With respect to claims 5 and 14, Jeffryes teaches calculating a period Lp of repeating the template Pn as a sum of the slip-times (Tables 1, 2).
With respect to claims 8, 17, and 23, Jeffryes teaches the template pn
With respect to claims 9 and 18, Jeffryes teaches the sweep length LSWn is a time interval during which a vibratory source emits a given set of frequencies (Col 9, lines 34-35), a starting frequency of the swept-frequency signal being fs and an end frequency of the swept-frequency signal being fe (Col 9, lines 34-35), and a tapering function Tapn makes a smooth transition at the start and end frequencies (Col 1, lines 55-58).  However, it does not teach the record length Lr is a time during which seismic sensors record seismic signals originating from the vibratory source.
Sallas teaches the record length LR is a time during which seismic sensors record seismic signals originating from the vibratory source (Col 12, lines 5-23), LR being larger than the sweep length LSWn (Col 12, lines 8-9; Figs 8A-C).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Jeffryes with the record length of Sallas since such a modification would have enabled the signals to be fully and accurately collected for analysis.  
With respect to claim 22, Jeffryes teaches the interface is configured to receive N slip-times Tslipn, wherein the slip-time Tslipn is a time delay between a starting time of a first set of vibratory sources and a starting time of the n set of vibratory sources (Tables 1, 2); and the processor is configured to calculate a time shift τn as a sum of the slip-times Tslipn, and to compute the continuous signal Cn by periodically repeating the template pn starting from the time shift τn (Tables 1, 2).

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645